OPINION BY WOODWARD AS ONE OF THE JUDGES IN AND OVER THE TERRITORY......(.Printed in Vol. 2)
This case is governed by the decision of the Supreme Court in McGarvin v. Wilson that a bill signed by the governor alone under a power to sign in cases where less than a majority of the governor and judges either vote for or are willing to sign such bill is not a law adopted pursuant to the Ordinance of 1787; and by the decisions in the cases of Jacob Smith and Isaac Burnett that the bill extending the jurisdiction of magistrates being signed by the governor alone under the power aforesaid is not a law obligatory upon the inhabitants of this Territory.